DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              L.S., the Mother,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D19-3491

                              [July 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 16-2440DP.

  L.S., the Mother, Fort Lauderdale, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Department of
Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, Tallahassee, and
Thomas S. Ward of Rennert Vogel Mandler & Rodriguez, P.A., Florida
Statewide Guardian ad Litem Office, Defending Best Interests Project,
Miami, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.